Citation Nr: 0418605	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  99-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for chronic 
hypertension.  

2.  Entitlement to service connection for a chronic headache 
disorder.  

3.  Entitlement to service connection for left ear hearing 
loss disability.  

4.  Entitlement to service connection for chronic tinnitus.  

5.  Entitlement to service connection for a chronic 
gastrointestinal disorder to include gastroenteritis and 
gastritis.  

6.  Entitlement to service connection for chronic 
hyperaldosteronism.  

7.  Entitlement to service connection for post-traumatic 
stress disorder.  

8.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression with general 
malaise and fatigue and a major depressive disorder.  

9.  Entitlement to service connection for a chronic right 
ankle arthritic disorder.  

10.  Entitlement to service connection for a chronic left 
ankle arthritic disorder.  

11.  Entitlement to service connection for a chronic neck 
disorder.  

12.  Entitlement to service connection for a chronic back 
disorder.  

13.  Entitlement to service connection for a chronic right 
hand arthritic disorder.  

14.  Entitlement to service connection for a chronic left 
hand arthritic disorder.  

15.  Entitlement to service connection for chronic 
bronchitis.  

16.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's right (major) shoulder tendonitis.  

17.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's left (minor) shoulder tendonitis.  

18.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Seattle, Washington, Regional Office which established 
service connection for right (major) shoulder tendonitis, 
left (minor) shoulder tendonitis, chronic right knee strain 
residuals, chronic left knee strain residuals, and chronic 
left Achilles tendon rupture residuals; assigned 10 percent 
evaluations for those disabilities; denied service connection 
for left ear hearing loss disability; determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for hypertension, hyperaldosteronism, 
hypercholesterolemia, right ankle osteoarthritis, and left 
ankle osteoarthritis; and denied the claims.  In September 
1997, the veteran informed the Department of Veterans Affairs 
(VA) that he had moved to Nebraska.  The veteran's claims 
file was subsequently transferred to the Lincoln, Nebraska, 
Regional Office.  

In October 1997, the veteran submitted a notice of 
disagreement.  In March 1998, the Lincoln, Nebraska, Regional 
Office issued a statement of the case to the veteran and his 
attorney.  In April 1998, the veteran submitted an Appeal to 
the Board (VA Form 9) which addressed the issues of service 
connection for hypertension, hyperaldosteronism, left ear 
hearing loss disability, right ankle osteoarthritis, and left 
ankle osteoarthritis and initial evaluations in excess of 10 
percent for his right (major) shoulder tendonitis, left 
(minor) shoulder tendonitis, chronic right knee strain 
residuals, chronic left knee strain residuals, and chronic 
left Achilles tendon rupture residuals.  

In July 1998, the Lincoln, Nebraska, Regional Office 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a chronic 
headache disorder, tinnitus, a chronic acquired psychiatric 
disorder to include depression with general malaise and 
fatigue, a chronic neck disorder, and a chronic back disorder 
and denied the claims.  In July 1998, the veteran submitted a 
notice of disagreement with the July 1998 rating decision.  
In October 1998, the Lincoln, Nebraska, Regional Office 
issued a statement of the case to the veteran and his 
attorney which addressed the issues of service connection for 
a chronic headache disorder, a chronic acquired psychiatric 
disorder to include depression with general malaise and 
fatigue, a chronic neck disorder, and a chronic back 
disorder.  

In October 1998, the Lincoln, Nebraska, Regional Office 
established service connection for right hip arthritis and 
left hip arthritis; assigned 10 percent evaluations of those 
disabilities; established service connection for sinusitis; 
assigned a noncompensable evaluation for that disability; 
denied service connection for post-traumatic stress disorder 
(PTSD); determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
gastroenteritis, a chronic right hand arthritic disorder, a 
chronic left hand arthritic disorder, and chronic bronchitis; 
denied those claims; and denied a total rating for 
compensation purposes based on individual unemployability.  
In October 1998, the veteran submitted both a notice of 
disagreement with the October 1998 rating decision and an 
Appeal to the Board (VA Form 9) which addressed the issues of 
a chronic headache disorder, tinnitus, a chronic acquired 
psychiatric disorder to include depression with general 
malaise and fatigue, a chronic neck disorder, and a chronic 
back disorder. 

 In April 1999, the Lincoln, Nebraska, Regional Office issued 
a statement of the case to the veteran and his attorney which 
addressed the issues of the veteran's entitlement to service 
connection for PTSD, gastroenteritis, a chronic right hand 
arthritic disorder, chronic left hand arthritic disorder, and 
bronchitis; an initial compensable evaluation for his 
sinusitis; initial evaluations in excess of 10 percent for 
his right hip arthritis and left hip arthritis; and a total 
rating for compensation purposes based on individual 
unemployability.  In April 1999, the veteran submitted an 
Appeal to the Board (VA Form 9) which addressed the issues of 
service connection for hypercholesteremia, PTSD, 
gastroenteritis, a chronic right hand arthritic disorder, a 
chronic left hand arthritic disorder, and chronic bronchitis; 
an initial compensable evaluation for his sinusitis; initial 
evaluations in excess of 10 percent for his right hip 
arthritis and left hip arthritis; and a total rating for 
compensation purposes based on individual unemployability.  
In December 2000, the Board remanded the veteran's claims to 
the Lincoln, Nebraska, Regional Office for additional action.  

In May 2001, the veteran was afforded a hearing before a VA 
hearing officer.  In February 2002, the veteran informed the 
VA that he had moved to Arkansas.  In August 2002, the 
Lincoln, Nebraska, Regional Office, in pertinent, adjudicated 
the veteran's claims of entitlement to service connection for 
hypertension, a chronic headache disorder, tinnitus, 
gastroenteritis, hyperaldosteronism, a chronic acquired 
psychiatric disorder to include depression with general 
malaise and fatigue, a chronic right ankle arthritic 
disorder, a chronic left ankle arthritic disorder, a chronic 
neck disorder, a chronic back disorder, a chronic right hand 
arthritic disorder, a chronic left hand arthritic disorder, 
and bronchitis on the merits and denied the claims.  The 
veteran's claims files were subsequently transferred to the 
North Little Rock, Arkansas, Regional Office (RO).  

In March 2003, the Board granted a 20 percent evaluation for 
the veteran's left Achilles tendon rupture residuals; denied 
service connection for left ear hearing loss, tinnitus, a 
chronic gastrointestinal disorder to include gastroenteritis, 
a chronic right ankle arthritic disorder, a chronic left 
ankle arthritic disorder, a chronic neck disorder, a chronic 
back disorder, a chronic right hand arthritic disorder, a 
chronic left hand arthritic disorder, and chronic bronchitis; 
denied an initial compensable evaluation for his sinusitis; 
denied initial evaluations in excess of 10 percent for his 
right (major) shoulder tendonitis, left (minor) shoulder 
tendonitis, right hip arthritis, left hip arthritis, right 
knee strain residuals, left knee strain residuals; and denied 
a total rating for compensation purposes based on individual 
unemployability.  The Board, in pertinent part, also 
determined that the issues of the veteran's entitlement to 
service connection for hypertension, a chronic headache 
disorder, PTSD, and a chronic acquired psychiatric disorder 
to include depression with general malaise and fatigue 
required additional development of the record.  In September 
2003, the Board, in pertinent part, remanded the issues of 
the veteran's entitlement to service connection for 
hypertension, a chronic headache disorder, PTSD, and a 
chronic acquired psychiatric disorder to include major 
depressive disorder and depression with general malaise and 
fatigue to the RO for additional action.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In September 2003, the Court granted the parties' joint 
Motion to Remand and vacated those portions of the Board's 
March 2003 decision which denied service connection for left 
ear hearing loss disability, tinnitus, a chronic 
gastrointestinal disorder to include gastroenteritis, a 
chronic right ankle arthritic disorder, a chronic left ankle 
arthritic disorder, a chronic neck disorder, a chronic back 
disorder, a chronic right hand arthritic disorder, a chronic 
left hand arthritic disorder, and chronic bronchitis; initial 
evaluations in excess of 10 percent for the veteran's right 
(major) shoulder tendonitis and left (minor) shoulder 
tendonitis; and denied a total rating for compensation 
purposes based on individual unemployability.  The Court 
remanded those issues to the Board for additional action.  
The veteran has been represented throughout this appeal by 
John Stevens Berry, Attorney.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
shoulder tendonitis and left shoulder tendonitis.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as the veteran's entitlement to initial 
evaluations in excess of 10 percent for his right (major) 
shoulder tendonitis and left (minor) tendonitis.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

In April 1999, the veteran submitted a substantive appeal 
from the May 1997 denial of service connection for 
hypercholesteremia.  The veteran's substantive appeal is 
untimely.  38 C.F.R. § 20.302(b) (2003).  Therefore, the 
issue is not before the Board for appellate review and will 
not be addressed in the decision below.  

For the reasons and bases discussed below, service connection 
is GRANTED for chronic hypertension and a chronic headache 
disorder and is DENIED for left ear hearing loss disability, 
chronic tinnitus, and a chronic gastrointestinal disorder to 
include gastroenteritis and gastritis.  

The issues of the veteran's entitlement to service connection 
for hyperaldosteronism, PTSD, a chronic acquired psychiatric 
disorder to include depression with general malaise and 
fatigue and a major depressive disorder, a chronic right 
ankle arthritic disorder, a chronic left ankle arthritic 
disorder, a chronic neck disorder, a chronic back disorder, a 
chronic right hand arthritic disorder, a chronic left hand 
arthritic disorder, and chronic bronchitis; initial 
evaluations in excess of 10 percent for his right (major) 
shoulder tendonitis and left (minor) shoulder tendonitis; and 
a total rating for compensation purposes based on individual 
unemployability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Chronic hypertension was diagnosed during active service 
and at the most recent VA examination for compensation 
purposes of record.  

2.  A chronic headache disorder has been shown to have 
originated during active service.  

3.  Left ear hearing loss disability for VA purposes was not 
shown during active service or at any time thereafter.

4.  Chronic tinnitus was not shown during active service or 
at any time thereafter.  

5.  The veteran's inservice episodes of gastroenteritis 
resolved without chronic residuals.  

6.  A chronic gastrointestinal disorder was not manifested 
during active service or at any time thereafter.  

7.  The issues of the veteran's entitlement to service 
connection for chronic hypertension, a chronic headache 
disorder, left ear hearing loss disability, chronic tinnitus, 
and a chronic gastrointestinal disorder to include 
gastroenteritis and gastritis do not hinge upon a medical 
question of such a complex or controversial nature as would 
render it appropriate to obtain an independent medical 
expert's opinion.  


CONCLUSIONS OF LAW

1.  Chronic hypertension was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

2.  A chronic headache disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

3.  Left ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).  

4.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

5.  A chronic gastrointestinal disorder to include 
gastroenteritis and gastritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

6.  The opinion of an independent medical expert is not 
required in resolving the issues of the veteran's entitlement 
to service connection for chronic hypertension, a chronic 
headache disorder, left ear hearing loss disability, chronic 
tinnitus, and a chronic gastrointestinal disorder to include 
gastroenteritis and gastritis.  38 U.S.C.A. § 7109 (West 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  


I.  Chronic Hypertension

The veteran's service medical records indicate that he was 
diagnosed with hypertension and prescribed medication for 
that disorder.  Air Force clinical documentation dated in 
April 1987 states that the veteran exhibited elevated blood 
pressure readings.  Impressions of "hypertension of unknown 
etiology" and "controlled hypertension" were advanced.  
The veteran was prescribed medication.  At his October 1996 
physical examination for service separation, the veteran 
presented a history of a "hypertensive crisis" in 1986 and 
no subsequent elevated blood pressure readings.  A diagnosis 
of hypertension was not advanced.  

At an August 1998 VA examination for compensation purposes, 
the veteran presented a history of hypertension since 1987.  
The veteran was diagnosed with hypertension.  A March 2001 
treatment record from the Nebraska Health System notes that 
the veteran had hypertension.  An October 2001 VA treatment 
record states that the veteran was diagnosed with 
hypertension.  

At a March 2004 VA examination for compensation purposes, the 
veteran presented a history of hypertension since active 
service.  The veteran was again diagnosed with hypertension 
related to service.  

The veteran was diagnosed with hypertension controlled by 
medication during active service and at the most recent VA 
examination for compensation purposes of record.  Given such 
findings and in the absence of any competent evidence to the 
contrary, the Board finds that service connection is 
warranted for chronic hypertension.  


II.  Chronic Headache Disorder 

Air Force clinical documentation dated in March 1986 reflects 
that the veteran was involved in a motor vehicle accident and 
struck his nose against the vehicle's dashboard.  The veteran 
was observed to have sustained a nasal contusion.  The 
remainder of the veteran's service medical records note that 
he was repeatedly treated for headaches.  

At a January 2004 VA examination for compensation purposes, 
the veteran complained of chronic headaches.  He reported 
that he had sustained a nasal fracture in a 1987 inservice 
motor vehicle accident and began to experience headaches 
approximately three years after the accident.  The veteran 
was diagnosed with a "headache disorder without mention of 
migraines."  

At the March 2004 VA examination for compensation purposes, 
the veteran complained of chronic headaches.  He again 
reported that he had been involved in a 1987 motor vehicle 
accident wherein he struck his head and sustained a nasal 
fracture.  The veteran was diagnosed with a "headache 
disorder following old head trauma."  The VA examiner opined 
that the veteran's headache disorder was "at least as likely 
as not related to the head trauma that he suffered while in 
the service."  

The veteran sustained an inservice head trauma.  He was 
repeatedly seen by military medical personnel for headaches.  
The veteran has been diagnosed by VA physicians with a 
chronic headache disorder associated with his inservice head 
trauma.  In the absence of any evidence to the contrary, the 
Board concludes that service connection is warranted for a 
chronic headache disorder.  


III.  Left Ear Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2003).  

The veteran's service medical records indicate that he 
complained of impaired left ear auditory acuity.  An April 
1977 treatment record states that the veteran complained of 
left ear hearing loss.  An impression of left otitis media 
was advanced.  An April 21, 1977 treatment entry notes that 
the veteran's left ear otitis media had resolved.  The 
remainder of the veteran's service medical records do not 
reflect that he exhibited left ear hearing loss.   At his 
October 1996 physical examination for service separation, the 
veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
20
20

The veteran was diagnosed with "mild left ear hearing 
loss."  

At a January 1997 VA examination for compensation purposes, 
the veteran reported a history of "some" inservice noise 
exposure associated with generators and flight lines.  On 
audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The VA examiner clarified that the 
veteran exhibited "normal hearing levels, bilaterally."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
Left ear hearing loss disability for VA purposes was not 
shown during active service or at any time thereafter.  At 
the January 1997 VA examination for compensation purposes, 
the VA examiner characterized the veteran's left ear auditory 
acuity as "normal."  In the absence of any objective 
evidence of left ear hearing loss disability for VA purposes 
during active service or at the most recent audiological 
evaluation, the Board concludes that service connection is 
not warranted.  


IV.  Chronic Tinnitus

The veteran's service medical records make no reference to 
tinnitus.  The post-service clinical documentation of record 
does not reflect that the veteran has ever complained of or 
been diagnosed with tinnitus.  At the January 1997 VA 
examination for compensation purposes, the veteran was found 
to exhibit no auditory abnormalities.  The veteran has not 
advanced on appeal that he has ever been diagnosed with 
tinnitus.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  According, the Board concludes that service 
connection for chronic tinnitus is not warranted.  


V.  Chronic Gastrointestinal Disorder

The veteran's service medical records relate that he was 
treated for gastrointestinal complaints on several occasions.  
Treatment entries dated in June and July 1983 state that the 
veteran was treated for viral gastroenteritis.  A May 1986 
treatment record conveys that the veteran was diagnosed with 
gastroenteritis.  At a January 1988 weight management 
physical evaluation, the veteran reported experiencing 
frequent indigestion.  No gastrointestinal diagnosis was 
advanced.  An April 1990 treatment record notes that the 
veteran complained of diarrhea and vomiting.  An impression 
of acute gastroenteritis was advanced.  At his October 1996 
physical examination for service separation, the veteran 
presented a history of indigestion and gastritis associated 
with eating certain foods.  The military examiner identified 
no chronic gastrointestinal disabilities.  

At the August 1998 VA examination for compensation purposes, 
the veteran presented no gastrointestinal complaints.  He 
reported a prior history of gastroenteritis and a 
"questionable ulcer in high school."  No gastrointestinal 
abnormalities were identified on either physical examination 
or an upper gastrointestinal series.  An impression of a 
"negative exam" was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was repeatedly treated for acute gastroenteritis 
and viral gastroenteritis during active service.  At his 
physical examination for service separation, the veteran 
presented a history of gastritis and indigestion associated 
with eating certain foods.  The military examiner identified 
no gastrointestinal abnormalities.  At the August 1998 VA 
examination for compensation purposes, the veteran's 
inservice history of gastroenteritis was noted.  No chronic 
gastrointestinal disability was diagnosed or otherwise 
identified.  The remainder of the post-service clinical 
documentation of record does not refer to either 
gastrointestinal complaints or a chronic gastrointestinal 
disorder.  The veteran has not advanced on appeal that he has 
ever been diagnosed with a chronic gastrointestinal disorder.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  According, the Board concludes that service 
connection for a chronic gastrointestinal disorder to include 
gastroenteritis and gastritis is not warranted.  


VI.  Independent Medical Expert

In written statements dated in May 1998 and July 1998, the 
veteran's attorney advances that the VA examinations for 
compensation purposes then of record were inadequate and the 
complexity of the issues on appeal necessitated that a 
independent medical expert's (IME) opinion be obtained to 
allow for proper resolutions of the issues on appeal.  
When, in the judgment of the Board, an expert medical 
opinion, in addition to that available within the VA, is 
warranted by the medical complexity or controversy involved 
in an appeal case, the Board may secure an advisory medical 
opinion from one or more independent medical experts who are 
not employees of the VA.  38 U.S.C.A. § 7109 (West 2002).  

The record clearly establishes that service connection is 
warranted for both chronic hypertension and a chronic 
headache disorder.  It is devoid of any evidence of either 
left ear hearing loss disability for VA purposes, tinnitus, 
or a chronic gastrointestinal disability.  Given such facts, 
the Board concludes that the issues of the veteran's 
entitlement to service connection for chronic hypertension, a 
chronic headache disorder, left ear hearing loss disability, 
chronic tinnitus, and a chronic gastrointestinal disorder to 
include gastroenteritis and gastritis do not hinge upon a 
medical question of such a complex or controversial nature as 
would render it appropriate to obtain an independent medical 
expert's opinion.  


VII.  VCAA

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  In this case, the initial RO decisions were made 
prior to November 19, 2000, the date of the enactment of the 
VCAA.  The Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

In reviewing the issues of the veteran's entitlement to 
service connection for chronic hypertension and a chronic 
headache disorder, the Board observes that the VA has secured 
or attempted to secure all relevant documentation to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  In May 2001, the 
veteran was afforded a hearing before a VA hearing officer.  
In October 2001, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claims; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  While the VCAA 
notice was provided after the perfection of the veteran's 
appeal, the Board finds that such deficiency is not 
prejudicial to the veteran give the favorable resolution of 
his claims above.  

In reviewing the issues of the veteran's entitlement to 
service connection for left ear hearing loss disability, 
chronic tinnitus, and a chronic gastrointestinal disability 
to include gastroenteritis and gastritis, the Board notes 
that the veteran's claims were received in November 1996, 
April 1998, and October 1997, respectively.  In October 2001, 
the RO issued a VCAA notice to the veteran and his accredited 
representative which addressed those issues.  

As the VCAA notice was not provided to the veteran prior to 
the initial RO adjudication denying the claims, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini II.  The Court 
held open the possibility that such a mistake is harmless 
error if it clearly had no bearing on the procedure used or 
the decision reached.  Id. at 12.  


All the VCAA requires is that the duty to notify is satisfied 
and claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003).  

The VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  In May 2001, the veteran was afforded a hearing 
before a VA hearing officer.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
October 2001 notice provided to the veteran was not given 
prior to the first RO adjudication of the claims, the notice 
was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case (SSOC) 
was issued to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notices.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board finds that appellate 
review of the veteran's claims would not constitute 
prejudicial error.  


ORDER

Service connection for chronic hypertension is granted.  
Service connection for a chronic headache disorder is 
granted.  Service connection for left ear hearing loss 
disability is denied.  Service connection for chronic 
tinnitus is denied.  Service connection for a chronic 
gastrointestinal disorder to include gastroenteritis and 
gastritis denied.  


REMAND

The report of the January 2004 VA examination for 
compensation purposes notes that the veteran was treated for 
hyperaldosteronism during active service.  A diagnosis of 
hyperaldosteronism was advanced.  The report of the March 
2004 VA examination for compensation purposes states that the 
veteran was diagnosed with "hyperaldosteronism, resolved."  
In light of the apparent conflict in the clinical record, the 
Board finds that an additional VA examination for 
compensation purposes would be helpful in determining whether 
the veteran currently has active hyperaldosteronism.  

In May 2004, the veteran's attorney submitted additional 
evidence as to the veteran's claimed inservice stressful 
experiences.  The veteran has not waived RO consideration of 
the additional evidence.  Indeed, the veteran's attorney has 
specifically requested that his appeal be remanded to the RO 
for consideration of the additional documentation.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

The veteran advances on appeal that he was exposed to many 
traumatic events during active service.  At the May 2001 
hearing on appeal, the veteran testified that he experienced 
several stressful events while stationed in Silopi, Turkey, 
which included: going on medical evacuation flights; seeing 
Kurdish civilian causalities; coming under accidental Turkish 
military mortar fire; handling American casualties; and 
freeing the corpse of a French soldier who had been killed 
when a pallet fell on him in the veteran's facility's 
warehouse.  The report of the January 2004 VA examination for 
compensation purposes notes that the veteran reported seeing 
wounded and burned American soldiers during the Persian Gulf 
War.  In an undated written statement received in May 2004, 
the veteran conveyed that he was assigned to the United 
States Air Force 92nd Medical Group in March 1995.  During 
that month, he recalled that "a deranged individual came 
through the hospital with a Chinese automatic rifle and shot 
up the place killing 5 people and wounding 23."  

In reviewing the record, the Board observes that the 
veteran's testimony and written statements delineating the 
specific psychosocial stressors supporting his claim of 
entitlement to service connection for PTSD have not been 
submitted to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) for verification.  The 
veteran's service personnel records have not been requested 
for incorporation into the record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Additionally, the January 2004 VA psychiatric examination for 
compensation purposes was conducted without the veteran's 
claims files.  Examinations for compensation and pension 
purposes conducted without contemporaneous review of the 
veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, the Board finds that further VA psychiatric 
evaluations would be helpful in resolving the issues of the 
veteran's entitlement to both PTSD and a chronic acquired 
psychiatric disorder to include depression with general 
malaise and fatigue and a major depressive disorder.  

The veteran's service medical records indicate that he 
presented numerous ankle, neck, back, and respiratory 
complaints.  An October 1978 treatment entry notes that the 
veteran sustained left ankle trauma.  A January 1979 
treatment entry states that the veteran complained of a stiff 
neck.  Clinical documentation dated in October 1979 notes 
that the veteran complained of neck and back pain of two 
months' duration.  Impressions of musculoskeletal pain were 
advanced.  An April 1980 treatment record states that the 
veteran sustained a right ankle sprain.  Clinical 
documentation dated in November 1984 conveys that the veteran 
complained of posterior neck pain and spasm.  An impression 
of "acute paravertebral muscle spasm with possible partial 
neurovascular compromise" was advanced.  A February 1988 
treatment record notes that the veteran complained of chest 
congestion and coughing.  An impression of bronchitis was 
advanced.  An August 1989 treatment record states that the 
veteran again complained of respiratory congestion.  An 
impression of viral bronchitis was advanced.  Clinical 
documentation dated in June and July 1991 notes that the 
veteran sustained right ankle trauma.  The report of the 
October 1996 physical examination for service separation 
conveys that the veteran presented a history of recurrent 
back pain, swollen or painful joints, and arthritis.  He was 
diagnosed with osteoarthritis of the ankles.  A March 2000 VA 
treatment record states that the veteran was seen for low 
back pain.  

The multiple VA examinations for compensation purposes of 
record neither specifically encompass the ankles, the neck, 
and the back nor address the veteran's inservice ankle, neck, 
back, and respiratory complaints and the diagnoses of 
recurrent low back pain, arthritis of the ankles, and 
bronchitis.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Prior rating decisions and the March 2003 Board decision 
indicate that the veteran was found to have "what was 
reported as arthritis of the hands" during active service.  
The Board is unable to find any such reference in its review 
of the service medical documentation of record.  In light of 
this fact, the Board believes that the veteran should be 
afforded an additional VA evaluation to determine if he 
currently has a chronic arthritic disorder of either hand.  

The Board notes that the RO has not provided the veteran with 
a VCAA notice which discusses his entitlement to initial 
evaluations in excess of 10 percent for his right (major) 
shoulder tendonitis and left (minor) shoulder tendonitis and 
a total rating for compensation purposes based on individual 
unemployability.  The Federal Circuit has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Determinations as to total ratings under 38 C.F.R. § 4.16 
(2003) require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  In light of the award above 
of service connection for both chronic hypertension and a 
chronic headache disorder, the RO should readjudicate the 
issue of the veteran's entitlement to a total rating for 
compensation purposes based on individual unemployability.  

Additionally, the Board construes the veteran's April 1999 
appeal to the Board (VA Form 9) as an informal application to 
reopen his claim of entitlement to service connection for 
hypercholesteremia.  The veteran has also submitted informal 
claims of entitlement to chronic head injury residuals, a 
chronic nasal disorder to include bloody nose residuals, 
right ear hearing loss disability, and an undiagnosed illness 
manifested by joint pain to include Gulf War Syndrome.  It 
appears that the RO has not had an opportunity to act upon 
either the application or the claims.  The Board finds that 
the issues of whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for hypercholesteremia and service 
connection for chronic head injury residuals, a chronic nasal 
disorder to include bloody nose residuals; right ear hearing 
loss disability, and an undiagnosed illness manifested by 
joint pain to include Gulf War Syndrome to be inextricably 
intertwined with the certified issue of the veteran's 
entitlement to a total rating for compensation purposes based 
on individual unemployability.   The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed by the RO in the first instance.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the VCAA 
is completed as to the issues of the 
veteran's entitlement to initial 
evaluations in excess of 10 percent for 
his right shoulder and left shoulder 
tendonitis and a total rating for 
compensation purposes based on individual 
unemployability.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met by issuing a written VCAA 
notice to the veteran and his attorney 
which informs him of the evidence needed 
to support his claims for evaluations in 
excess of 10 percent for his 
service-connected right (major) shoulder 
tendonitis and left (minor) tendonitis 
and a total rating for compensation 
purposes based on individual 
unemployability; what actions he needs to 
undertake; and how the VA would assist 
him in developing his claims.  

2.  The RO then should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his claimed chronic 
hyperaldosteronism, chronic acquired 
psychiatric disabilities, chronic right 
ankle arthritic disorder, chronic left 
ankle arthritic disorder, chronic neck 
disorder, chronic back disorder, chronic 
right hand arthritic disorder, chronic 
left hand arthritic disorder, and chronic 
bronchitis and service-connected right 
shoulder tendonitis and left shoulder 
tendonitis, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  
3.  The RO should then contact the 
National Personnel Records Center and 
request that the veteran's service 
personnel file (201 or equivalent) be 
forwarded for incorporation into the 
record.  

4.  The RO then should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after 2001, not already of record, be 
forwarded for incorporation into the 
record.  

5.  The RO then should submit the 
veteran's testimony and his written 
statements as to his claimed inservice 
stressors to the USASCRUR for 
verification.  

6.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his claimed chronic 
hyperaldosteronism, chronic acquired 
psychiatric disabilities, right ankle 
arthritic disorder, left ankle arthritic 
disorder, chronic neck disorder, chronic 
back disorder, right hand arthritic 
disorder, left hand arthritic disorder, 
and chronic bronchitis and 
service-connected right shoulder and left 
shoulder disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner or examiners should 
specifically state whether the veteran 
has chronic hyperaldosteronism.  If a 
diagnosis of PTSD is advanced, the 
psychiatric examiner should identify the 
specific stressors supporting such a 
diagnosis.  

The examiner or examiners should advance 
an opinion as to (1) the etiology of any 
identified chronic acquired psychiatric, 
right ankle, left ankle, neck, back, 
right hand, left hand, and bronchial 
disabilities and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic acquired 
psychiatric, ankle, neck, back, hand, and 
bronchial disabilities were initially 
manifested during active service; 
otherwise originated during active 
service; are etiologically related to his 
service-connected disabilities; or have 
increased in severity beyond their 
natural progression secondary to the 
veteran's service-connected disabilities?  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected right 
shoulder and left shoulder tendonitis and 
any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner or examiners should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of either shoulder 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner or examiners should express an 
opinion as to the impact of the veteran's 
shoulder disabilities upon his vocational 
pursuits.  Send the claims folders to the 
examiner or examiners for review.  The 
examination report should specifically 
state that such a review was conducted.  

7.  The RO should then adjudicate both 
whether new and material evidence has 
been submitted to reopen the veteran's 
claim of entitlement to service 
connection for hypercholesteremia and 
service connection for chronic head 
injury residuals, a chronic nasal 
disorder to include bloody nose 
residuals, right ear hearing loss 
disability, and an undiagnosed illness 
manifested by joint pain to include Gulf 
War Syndrome.  The veteran and his 
accredited representative are to be 
informed of the decision by letter that 
includes notification of appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to each 
issue.  

8.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for chronic 
hyperaldosteronism, PTSD, a chronic 
acquired psychiatric disorder to include 
depression with general malaise and 
fatigue and a major depressive disorder, 
a chronic right ankle arthritic disorder, 
a chronic left ankle arthritis disorder, 
a chronic neck disorder, a chronic back 
disorder, a chronic right hand arthritic 
disorder, a chronic left hand arthritic 
disorder, and chronic bronchitis; initial 
evaluations in excess of 10 percent for 
his right (major) shoulder tendonitis and 
his left (minor) shoulder tendonitis; and 
a total rating for compensation purposes 
based on individual unemployability.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



